       Case 3:18-cv-00834-DPJ-FKB Document 43 Filed 09/11/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

JESSE JACKSON                                                                         PLAINTIFF

V.                                                  CIVIL ACTION NO. 3:18-CV-834-DPJ-FKB

WARDEN BRUCE E. BLACKMAN, ET AL.                                                  DEFENDANTS

                                             ORDER

       Plaintiff Jesse Jackson, a federal inmate, says he endured sub-standard prison conditions

while housed at FCI Yazoo City Low. Defendants Unit Manager Christopher Curry, Warden

Larry Shultz, and Warden Mosley filed a motion to dismiss [29], and Jackson filed a pair of

summary-judgment motions [33, 37].1

       The case is before the Court on the Report and Recommendation [39] of United States

Magistrate Judge F. Keith Ball, who recommended denying all three motions and allowing

Jackson to file a motion to amend his Complaint to better articulate the facts supporting his

claims. Defendants Curry, Shultz, and Mosley filed an Objection [40], and Jackson also appears

to have filed an Objection [41], although he titled the filing “Motion Requesting Summary

Judgement.” 2




1
 Jackson also named Warden Bruce E. Blackman, Unit Manager Hooks, Warden B. Pearson,
and Unit Manager Mrs. Israel. These Defendants have not been served, and Jackson voluntarily
dismissed all claims against them. See R&R [39] at 2 (citing Summonses Returned Unexecuted
[20, 21, 22, 23]); Pl.’s Resp. [26] at 2 (voluntarily dismissing certain Defendants).
2
  The Court construes the third summary-judgment motion as an objection because in it, Jackson
takes issue with the R&R and he filed no other objections. That said, if the Court were to
consider the filing as a motion for summary judgment, it would be denied because fact questions
exist.
       Case 3:18-cv-00834-DPJ-FKB Document 43 Filed 09/11/20 Page 2 of 9




I.     Background

       Between July 2010 and January 4, 2018, Jackson was housed at FCI Yazoo City Low.

Compl. [1-1] at 4. During that time, he “experienced unsafe and unsanitary living conditions

such as raw sewage . . . constantly back[ing] up in the bathroom from the [u]rinals & [t]oilets

and up through the drains in the shower.” Id. Additionally, he alleges that “[r]aw [s]ewage also

leak[ed] down on Plaintiff Jackson[’s] head and every other inmate[’]s head.” Id. These leaks

caused “bacteria, mold, and mildew which are prevalent throughout the bathroom area.” Id.

       Jackson alleges that he told each Defendant about these problems. Id. at 5–8. Despite

voicing his concern to them, Jackson avers Defendants “ignore[d] these issues” and “refuse[d] to

correct the problems.” Id. at 8. Thus, Jackson asserts that the issues raised in his complaints

were “left uncorrected with a [m]alicious intent to violate Plaintiff’s Constitutional Eighth

Amendment Right which prohibits Cruel and Unusual Punishment[.]” Id. at 5. In addition to

these Bivens-type constitutional claims, Jackson also pleaded that he exhausted administrative

remedies for filing a “Tort Claim.” Id. at 12. Defendants moved to dismiss the complaint on

jurisdictional and substantive grounds.

II.    Report and Recommendation

       Judge Ball framed the issues as follows: “Defendants have moved for dismissal of

Plaintiff’s Bivens claims based upon Rule 12(b)(6) of the Federal Rules of Civil Procedure for

failure to state a claim. [30] at 8. Defendants argue, inter alia, that Plaintiff’s Bivens claims

[sic] should be dismissed for failure to exhaust administrative remedies.” R&R [39] at 3. He

then converted Defendants’ motion to dismiss to one for summary judgment because it was

necessary to “rel[y] on evidence submitted outside of the pleadings.” Id.




                                                  2
       Case 3:18-cv-00834-DPJ-FKB Document 43 Filed 09/11/20 Page 3 of 9




       Under the summary-judgment standard, Judge Ball found that there existed “a genuine

issue of material fact as to whether Plaintiff exhausted” his claims. Id. at 4. Specifically, he said

“the timing and sequence of Plaintiff’s appeals is less than clear” and “it appears that the time for

administrative replies could possibly have expired, thus allowing Plaintiff to proceed properly to

the next level of appeal.” Id.

       Additionally, Judge Ball observed that while Jackson had referenced “Tort Claims” in his

Complaint, “he failed to articulate any [Federal Tort Claims Act (FTCA)] claims or allege the

particular facts supporting his FTCA claims in his complaint.” Id. at 5. As a result, Judge Ball

recommended that “Plaintiff be given fourteen (14) days from the date of the Order of adoption

to file a motion to amend, attaching thereto a proposed amended complaint alleging a ‘short and

plain statement’ of his Bivens and FTCA claims as to each defendant, with supporting facts as to

each defendant.” Id. (quoting Fed. R. Civ. P. 8).

III.   Defendants’ Objection

       Defendants Curry, Shultz, and Mosley take no issue with Judge Ball’s rejection of their

exhaustion argument, but they fault the R&R for failing to address their alternative arguments for

dismissal. Obj. [40] at 4. In particular, they say the magistrate judge should have considered

their arguments that (1) “[t]he Court lacks subject-matter jurisdiction over Defendants for any

official-capacity claims”; (2) “[t]he complaint fails to state a claim against Defendants because

the factual allegations are vague and conclusory”; and (3) “Defendants are entitled to qualified

immunity.” Defs.’ Mem. [30] at 4, 9, 14. Defendants are correct that the R&R did not address

these issues, so the Court does so now.




                                                  3
        Case 3:18-cv-00834-DPJ-FKB Document 43 Filed 09/11/20 Page 4 of 9




        A.      Bivens Claims

        As Defendants note, this Court lacks jurisdiction to hear Jackson’s Bivens claims. “A

federal inmate may assert a constitutional challenge to the conditions of his confinement under

Bivens.” Brown v. Laughlin, No. 5:12-CV-41-DCB-RHW, 2012 WL 1365221, at *2 (S.D. Miss.

Apr. 19, 2012) (citing Bivens v. Six Unknown Fed. Agents, 403 U.S. 388, 395–97 (1971)). “In

order to state a Bivens claim, Plaintiff must allege that an individual acting under federal law

deprived Plaintiff of a right secured by the United States Constitution.” Id. Here, Jackson says

Defendants’ conduct violated his rights under the Eighth Amendment.

        Jackson’s Complaint names multiple officers as defendants, including Curry, Shultz, and

Mosley. Compl. [1-1] at 1. But he never specifies whether his claims are brought against those

Defendants in their individual capacities, official capacities, or both. In his response to

Defendants’ motion, however, Jackson maintains that he “is not suing the Defendants in their

individual capacities.” Pl.’s Resp. [33] at 5. Rather, he asserts that “this civil action . . . is

against the United States . . . for personal injuries caused by government employees.” Id. At the

same time, Jackson cites Bivens and says “this is not an official-capacity claim against the

Defendant[,] this claim is against the employer the United States.” Pl.’s Mem. [37] at 1–2.

Jackson again confirms his desire to sue the United States in his Objection, observing that he

“never once mention[ed] suing these defendants in the[ir] individual capacities.” Pl.’s Obj. [41]

at 5.

        Jackson’s Complaint and subsequent arguments therefore reveal that he intended to sue

the United States, though he did not name it as a defendant. This is permissible. Suing an

officer in his orher official capacity is a recognized “way of pleading an action against an entity

of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165 (1985) (quoting



                                                    4
       Case 3:18-cv-00834-DPJ-FKB Document 43 Filed 09/11/20 Page 5 of 9




Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978)). In other words, Jackson

sued the United States by bringing official-capacity claims against the officers; there are no

individual-capacity claims.

       Although Jackson has now clarified who he is suing, his clarification dooms his Bivens

claim. Jackson “may bring a Bivens action against individual officers for a[n] alleged

constitutional violation, but he may not bring an action against the United States, the [Bureau of

Prisons (BOP)], or BOP officers in their official capacities as such claims are barred by the

doctrine of sovereign immunity.” Gibson v. Fed. Bureau of Prisons, 121 F. App’x 549, 551 (5th

Cir. 2004) (citing Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 71–72 (2001); Hafer v. Melo, 502

U.S. 21, 25 (1991)). Because Jackson asserts only official-capacity claims under Bivens, the

claims must be dismissed based on sovereign immunity. Id. And the same would be true had he

expressly named the United States as a defendant. Id. Accordingly, Jackson’s Bivens claims are

dismissed. 3

       B.      Tort Claims

       Defendants also object to Judge Ball’s conclusion that Jackson should be allowed to seek

leave to amend his Complaint under the FTCA, arguing first that Jackson “has not presented

such a claim in his complaint.” Defs.’ Reply [36] at 5 n.3. As Judge Ball noted, however, courts

must liberally construe pro se pleadings. Perez v. United States, 312 F.3d 191, 194–95 (5th Cir.

2002). Moreover, the failure to use the correct legal description will not result in dismissal. See

Johnson v. City of Shelby, 574 U.S. 10, 12 (2014) (holding that “[h]aving informed the city of the




3
 Because any Bivens claims are dismissed on this ground, the Court need not address
Defendants’ other arguments.

                                                 5
       Case 3:18-cv-00834-DPJ-FKB Document 43 Filed 09/11/20 Page 6 of 9




factual basis for their complaint, [plaintiffs] were required to do no more to stave off threshold

dismissal for want of an adequate statement of their claim”).

       Here, Jackson’s Complaint does not expressly allege an FTCA claim, but it appears that

he intended to. Jackson at least references a “Tort Claim” in this pleading. Compl. [1-1] at 12.

And his factual allegations could reasonably be viewed as asserting negligent acts. See, e.g., id.

at 6 (averring that conditions at prison were “a direct result of this facility being negligently over

populated”). Finally, in his most recent filing, Jackson says “this [is] a[n] (FTCA) suit.” Pl.’s

Obj. [41] at 6.

       Defendants alternatively respond that if Jackson “were to assert an FTCA claim now,

such claim would be untimely.” Defs.’ Reply [36] at 5 n.3. True, if Jackson were to file an

FTCA complaint today, it would be untimely. “A tort claim against the United States shall be

forever barred unless . . . action is begun within six months after the date of mailing, by certified

or registered mail, of notice of final denial of the claim by the agency to which it was presented.”

28 U.S.C. § 2401(b).

       But Jackson filed his Complaint the day after his administrative-tort claim was denied.

See Compl. [1-1] at 15 (filed November 21, 2018); Denial Letter [1-6] at 3 (dated November 20,

2018). So, his original Complaint was timely and arguably encompassed a plausible negligence

claim, even if he did not label it as such. Regardless, as discussed next, Jackson is entitled to

seek leave to amend his Complaint to better specify the claims against the individual defendants.

       As the Fifth Circuit has noted, “Although a court may dismiss the claim, it should not do

so without granting leave to amend, unless the defect is simply incurable or the plaintiff has

failed to plead with particularity after being afforded repeated opportunities to do so.” Hart v.

Bayer Corp., 199 F.3d 239, 248 n. 6 (5th Cir. 2000) (citation omitted). So even if the negligence



                                                  6
       Case 3:18-cv-00834-DPJ-FKB Document 43 Filed 09/11/20 Page 7 of 9




claim was insufficiently pleaded in some respect, the Court would still need to consider whether

the amendment should relate back under Federal Rule of Civil Procedure 15(c). Accordingly,

the motion to dismiss should be denied.

IV.     Jackson’s Objection

        Although Jackson’s most recent filing primarily restates arguments he previously

presented in his other motions, he also appears to object to Judge Ball’s finding that “Plaintiff

fails to state precise claims and supporting facts against each defendant.” R&R [39] at 5.

Specifically, Jackson says he “went into great detail about each and ever[y] defendant.” Pl.’s

Obj. [41] at 7. He also says “[t]he Court gave the Plaintiff (14) days to submit an amendment,

[and] this is that amendment.” Id.

        In his Objection, Jackson lays out each Defendant’s acts and omissions and discusses the

FTCA. See id. at 2–6. Jackson asserts that he “notif[ied] the Defendants Warden Larry Shultz,

Warden Mosley, and Unit Manager Christopher Curry about the rash and other infections that

[were] a direct result of the leaky sewage pipes” and asked them “what could have been done to

correct these issues.” Id. at 4. They allegedly “did nothing.” Id.; see also id. at 5 (“The

Defendants were informed . . . [that] the Plaintiff Jackson face[d] substantial risk of serious harm

and disregard[ed] that risk by failing to take reasonable measure[s] to abat[e] it. [They] [d]id

nothing at all[,] resulting in rashes and other kind[s] of infections[.]”).

        Negligent acts by government employees can give rise to an FTCA claim. See 28 U.S.C.

§ 1346(b)(1). But at this point, Jackson neither pleaded an FTCA claim by name nor provided

the factual detail he mentions in his Objection. The Objection itself does not count as an

amended pleading.




                                                   7
       Case 3:18-cv-00834-DPJ-FKB Document 43 Filed 09/11/20 Page 8 of 9




       This is similar to what happened in Johnson v. City of Shelby, where a represented

plaintiff asserted facts that would support a claim under 42 U.S.C. § 1983 but failed to reference

the statute. 574 U.S. at 12. The Supreme Court held that dismissal was improper but added that

the plaintiff “should be accorded an opportunity to add to their complaint a citation to § 1983.”

Id. So too here, Jackson should be allowed to seek leave to amend his Complaint by expressly

referencing the FTCA claim and providing the additional details he mentions in his Objection.

The Court adopts Judge Ball’s recommendation to allow Jackson 14 days from today to file a

motion to amend the Complaint.

V.     Conclusion

       In sum, the Court finds the R&R [39] should be adopted in part and rejected in part. As

to Plaintiff, the Court adopts the R&R to the extent it denies Jackson’s motions for summary

judgment and to the extent that it allows Jackson 14 days to seek leave to amend his Complaint

to identify the specific negligent or wrongful acts or omissions of each Defendant. As to

Defendants, the Court adopts the R&R to the extent it denies Defendants’ motion to dismiss any

claims as unexhausted and rejects the R&R to the extent it denies Defendants’ motion to dismiss

Jackson’s Bivens claims.

       Accordingly, Defendants’ motion to dismiss [29] is granted as to any Bivens claims but is

otherwise denied. Jackson’s motions for summary judgment [33, 37] are denied. The Clerk is

directed to alter the docketing of Jackson’s “Motion Requesting Summary Judgment” [41], by

designating it as an Objection.

       Jackson has fourteen (14) days to file a motion to amend his Complaint. The motion

should include an attached Proposed Amended Complaint that clearly details his FTCA claim




                                                 8
       Case 3:18-cv-00834-DPJ-FKB Document 43 Filed 09/11/20 Page 9 of 9




and the supporting facts as to each Defendant. 4 Failure to do so could result in an order

dismissing the remaining claims for failure to follow Court orders and failure to prosecute.

       SO ORDERED AND ADJUDGED this the 11th day of September, 2020.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




4
  Judge Ball granted Defendants’ motion to stay their obligation to respond to Jackson’s “Motion
Requesting Summary Judgement.” Because the Court has directed the Clerk to re-designate that
filing as Jackson’s Objection, no response is necessary, and the stay is lifted.

                                                 9
